DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-6 are the inclusion of the limitations of a printing apparatus comprising the controller is configured to control the printing unit such that a transport of the substrate is started from a state where the transport of the substrate is stopped and printing is started after a transport distance of the substrate reaches a pre-discharge transport distance, wherein the pre-discharge transport distance is set to a value not less than a first longest distance, provided that a transport distance in a condition, in which the transport distance is a longest distance, among Conditions 1, 2, and 3 provided below is the first longest distance wherein Condition 1 is a transport distance until a region of the substrate that was nipped between the front driving roller and the nip roller passes through the printing head disposed most downstream in a transport path of the substrate.
Condition 2 is a transport distance until a transport speed of the substrate becomes constant, and Condition 3 is a transport distance until tension of the substrate being transported becomes stable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hori (US2013/0278666) teaches an image recorder comprising a drive roller and a controller that controls tension of the recording medium in a region by adjusting a torque of the drive roller.
Terradellas Callau (US2020/0062011) teaches that during a substrate loading operation of a printing system, the print substrate supply mechanism prevents motion of the substrate such that when the conveyor belt is activated, the supplied substrate slides over the conveyor belt.
Shapiro (US2016/0001457) teaches a sheet material cutting device using a wire pinched between two rollers.
Hori, Terradellas Callau, and Shapiro do not teach transport distance is a longest distance, among Conditions 1, 2, and 3 provided below is the first longest distance wherein Condition 1 is a transport distance until a region of the substrate that was nipped between the front driving roller and the nip roller passes through the printing head disposed most downstream in a transport path of the substrate.
Condition 2 is a transport distance until a transport speed of the substrate becomes constant, and Condition 3 is a transport distance until tension of the substrate being transported becomes stable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853